December 16, 2011

Ms. Karen Ann Piotrowski
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201

Mrs. Dana Lehmann
1210 CR 111
Giddings, TX 78942
Mr. Ronald Lehmann
1210 CR 111
Giddings, TX 78942

RE:   Case Number:  10-0318
      Court of Appeals Number:  03-07-00539-CV
      Trial Court Number:  13,010

Style:      ETAN INDUSTRIES, INC. AND ETAN INDUSTRIES, INC., D/B/A CMA
      CABLEVISION AND/OR CMA COMMUNICATIONS
      v.
      RONALD LEHMANN AND DANA LEHMANN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D.    |
|   |Kyle              |
|   |Ms. Lisa Teinert  |
|   |Mr. D. Gibson     |
|   |Walton            |